DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 22-29 in the reply filed on June 7, 2022 is acknowledged. The traversal is on the ground that the office action has not shown the requirements of §806.05(f)(B). See page 3 of the traversal. This is not found persuasive because §806.05(f)(B) states distinction can be shown if the product as claimed can be made by a materially different process. The restriction/election requirement mailed explained the product claimed could be made by a process materially different than the process claimed and provided an example, that is, solid phase peptide synthesis, a process different from recombinant expression as claimed to support the conclusion that the inventions are distinct. Therefore, the burden for restriction requirement in accordance with the requirements of §806.05(f)(B) has been fulfilled.
The traversal is on the ground the Groups I and II are directed to mutually exclusive species in an intermediate-final product relationship and the statements in the office action have not adequately demonstrated any of the indication of distinctness (A), (B), or (C) listed in MPEP §806.05(j) and no examples in support of the conclusion were provided. See page 3 of the traversal. This not found persuasive because Groups I and II were not presented as mutually exclusive species. Groups I and II are directed to related products. The products are distinct because they have a materially different design and function, a nucleic acid does not overlap in scope with a peptide and a nucleic acid and peptide are not obvious variants. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2022.
Status of Claims
Claims 14-29 are pending. Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 22-29 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a continuation of U.S Application No. 16/066,468, now U.S. Patent No. 10,808,253 B2. U.S Application No. 16/066,468 was filed on December 28, 2016 and claimed foreign priority to the priority documents, JP2015-256396 and JP2016-153265, that were filed in Japan on December 28, 2015 and August 3, 2016, respectively.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/066,468, filed on June 27, 2018.
The AIA  provides that a foreign priority date can be the effective filing date of a claimed invention. The foreign priority date is the effective filing date of the claimed invention IF – 
the foreign application supports the claimed invention under 112(a), AND 
the applicant has perfected the right of priority by providing (1) a certified copy of the priority application, and (2) a translation of the priority application (if not in English).
The priority applications, JP2015-256396 and JP2016-153265, are not in English, therefore, effective filing date of the claimed invention is December 28, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted September 11, 2020, February 2, 2021 and October 18, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dioniso et al. (WO 2013/091661 A2; published 27 June 2013).
	Regarding claim 22, Dionisio et al. disclose a nucleic acid encoding a fusion polypeptide that comprises a peptide tag and protein. The peptide tag comprises the amino acid sequence Proline (P)-X-Proline (P) where the variable X is Histidine (H), Arginine (R), Asparagine (N), Glutamine (Q) and Lysine (K). See page 2, page 3, lines 1-25; page 23, line 21 to page 27, line 30, Figures 1-3; SEQ ID Nos: 50-68 and claims 22 and 23. For example, Dioniso et al. disclose the DNA encoding maltose binding protein and the C-terminal PXP tag with the sequence INASAPKPHHHHHH, referred to as SEQ ID NO: 6. The PXP tag is a peptide comprising the sequence Xm(PYn)qPZr wherein Y is K, Z is H, r is 6, q is 1 and m is 0 as claimed. See SEQ ID NO: 52.
Regarding claim 23, Dionisio et al. disclose a recombinant vector comprising the nucleic acid encoding the fusion polypeptide. See page 3, lines 27-30; page 25, line 12 to page 27, line 31; page 33, line 28 to page Figures 1-3.
Regarding claims 24 and 25, Dionisio et al. disclose a recombinant host cell (transformant) comprising the vector comprising the nucleic acid encoding the fusion polypeptide. See page 3, line 31 to page 4, line 2; page 27, line 31 to page 29, line 5; claims 26-29.
Regarding claims 26 and 27, the host cell is plant cells, CHO cells, insect cells, E.coli. and yeast. See page 28, lines 13-21; claims 27 and 28.
Regarding claim 28 and 29, Dionisio et al. disclose a method of producing a fusion polypeptide comprising culturing the recombinant host cell comprising the vector comprising the nucleic acid that encodes the fusion polypeptide and collecting the accumulated fusion polypeptide. See claims 34-39; page 30, line 17 to page 32, line 4; page 36, line 25 to page 39, line 7.
Therefore, the disclosures of Dionisio et al. anticipate the claimed inventions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-11 of U.S. Patent No. 10,808,253 B2. 
Regarding claim 22, U.S. Patent No. 10,808,253 B2 claims a tagged protein comprising: the peptide comprising the amino acid sequence of SEQ ID NO: 25, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 54, 64, 66, 102, 104, 106, 112, 114, 116, 118, 122, 124, 132, 136, 140, 142, 147, 149, 151, 153, or 157 and a protein. The amino acid sequences of SEQ ID NOs: 25, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 54, 64, 66, 102, 104, 106, 112, 114, 116, 118, 122, 124, 132, 136, 140, 142, 147, 149, 151, 153, or 157 are sequences comprising a sequence of Xm(PYn)qPZr wherein X, Y, and Z each represent an amino acid residue selected from arginine, glycine, serine, lysine, threonine, leucine, asparagine, glutamine, and histidine with the proviso that at least one Y in PYn represents K, L, N, Q, H or R and m represents an integer of 0 to 5, n represents 1, 2 or 3, q represents an integer of 1 to 10 and r represents an integer of 0 to 10. See claims 1, 2, and 6-11.
Regarding claim 23, U.S. Patent No. 10,808,253 B2 claims a recombinant vector comprising the DNA encoding the tagged protein. See claim 7.
Regarding claim 24, U.S. Patent No. 10,808,253 B2 claims a transformant prepared by transformation with the DNA encoding the tagged protein. See claims 8 and 9.
Regarding claim 25, U.S. Patent No. 10,808,253 B2 claims a transformant prepared by transformation by the recombinant vector. See claim 11.
Regarding claims 26 and 27, U.S. Patent No. 10,808,253 B2 claims the is yeast, E. coli, Brevibacillus, an insect cell, or a mammalian cell, and wherein the mammalian cell comprises a human cultured cell, but does not comprise a human individual. See claim 11.
Regarding claims 28 and 29, U.S. Patent No. 10,808,253 B2 claims a method for producing a tagged protein, comprising: culturing the transformant that comprises the vector comprising the DNA that encodes the tagged protein to allow accumulation of the tagged protein, and collecting the tagged protein. See claim 10.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
Claims 22-29 are rejected under 35 U.S.C. 102(a)(1). Claims 22-29 are rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658